DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Request for Reconsideration
Applicant's reply filed 12/07/2021 have been entered. The claims were not amended with the most recent reply. Claims 1-14 and 21-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The arguments on pages 6-8 of the reply are found persuasive, and the obviousness rejections of record over Chambers are withdrawn. Chambers is considered the closest prior art, and to substitute Noggin, a BMP inhibitor, with any known species of BMP would proceed against accepted wisdom in so much that BMP inhibitors and BMP proteins would be expected to have opposing functional and biological effects. See M.P.E.P. § 2145(X)(D)(3). 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9 and 10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of prior U.S. Patent No. 10,273,452 (Reference A). 
	These are statutory double patenting rejections.
Claim 9 of the instant application is directed to the same invention of claim 1 of the ‘452 patent: a method for inducing differentiation of cells comprising a) contacting a plurality of starting cells with an inhibitor of Small Mothers Against Decapentaplegic (SMAD) protein signaling (“the SMAD inhibitor”), wherein the starting cells are selected b) contacting the cells with a bone morphogenetic protein (BMP);
c) contacting the cells with a compound selected from the group consisting of BRL-54443, parthenolide, phenanthroline, and combinations thereof; and wherein the cells are contacted with the SMAD inhibitor and the BMP in an amount effective to induce detectable expression of SIX1 and PAX6 in the plurality of cells.
Claim 10 of the instant application is directed to the same invention of claim 7 of the ‘452 patent: A method for inducing differentiation of cells comprising
a) contacting a plurality of starting cells with a first inhibitor of SMAD protein signaling (“the first SMAD inhibitor”), wherein the starting cells are selected from the group consisting of multipotent cells, pluripotent cells, and a combination thereof; b) contacting the cells with a second inhibitor of SMAD protein signaling (“the second SMAD inhibitor”); and c) contacting the cells with a compound selected from the group consisting of BRL-54443, parthenolide, phenanthroline, and combinations thereof,
wherein the cells are contacted with the first SMAD inhibitor, the second SMAD inhibitor, and the compound in an amount effective to induce detectable expression of SIX1 and PAX6 in the plurality of cells.

Conclusion
Claims 1-8, 11-14, 21, and 22 are allowed. Claims 9 and 10 are rejected. Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653